Title: To George Washington from George Mason, 13 September 1756
From: Mason, George
To: Washington, George



Dr Sir
Dogues Neck Sept. 13th 1756

Your Favour of the 29th Augt did not come to my Hands till yesterday: as I did not see the Messenger who brought it, who I understood call’d at my Building on his Way to Fredericksburg, I shall keep this, a Day or two, to see if he will call for an Answer as he returns from thence; if he does not, I shall send it to Mount Vernon, & beg the favr of Yr Brother to convey it by the first Safe Hand to Winchester.
By the inclosed List You will be able to judge whether We can furnish such Goods as will be necessary for our Friends the Catawba & Cherokee Indians.
The principal Articles wanting are Kettles & strip’d Duffeilds;

I much doubt whether they can be got on this side philadelphia, & perhaps not there; as the Indian-Trade has been at a Stand a good while.
The Goods are all ch[arge]d at the genuine f[ir]st Cost ⅌ Shop Notes; upon which, I think, We can’t afford to take less than 100 ⅌ Ct Virga Cury—which I hope will not be thought unreasonable; considering the Height of Freight & Insurance, & the high Exchange We shall be obliged to pay in papr Cury for Bills to make a Remittance—I hope I shall not have any thing to do with the C[ounci]l, or C[om]m[itt]ee for tho’ I have no Objection to any of the Gentlemen in their private, yet they are the last people in the World I shou’d chuse to have any Concern with in their public Capacity! An uncontroulable power of delaying, altering, or rejecting the Accts of private persons, for Articles furnishd, or Services done, by their own Orders, is a very discouraging Circumstance; ’tis a power which I dare say none of the Governments Officers in England wou’d offer to assume, & I am mistaken if the frequent Exercise of it here has not been highly detrimental to the public, as well as greatly injurious to many private people!
My Friend Capt. Mercer gave Me Reason to flatter myself with the Thoughts of having your Company in Dogues Neck some time this Month; but I am afraid, if you wait the Arrival of the Warriours of the South, I shall not have the pleasure of seeing You a long time. We have been often made to expect great Matters from these Cherokees; & yet I stedfastly believe they have no Thoughts of giving themselves any further Trouble than to get what they can from us, by amusing us with fair promises!
I very sincerely wish You Health, Success, & every Felicity & am Dr Sir Yr most obdt Humble Servt

G. Mason

